                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ANDREA P.,                                       §
on behalf of Edward Schiebel, deceased           §
                                                 §
                       PLAINTIFF,                §
                                                 §
V.                                               §    CIVIL CASE NO. 3:17-CV-03309-BK
                                                 §
NANCY BERRYHILL,                                 §
ACTING COMMISSIONER OF SOCIAL                    §
SECURITY ADMINISTRATION,                         §
                                                 §
                       DEFENDANT.                §

                                   MEMORANDUM OPINION

       Pursuant to 28 U.S.C. § 636 and the parties’ consent, Doc. 12, the Court now considers

the parties’ cross-motions for summary judgment. Doc. 16; Doc. 18. Upon consideration of the

pleadings and relevant law, and for the reasons stated herein, Plaintiff’s Motion for Summary

Judgment, Doc. 16, is GRANTED, Defendant’s Motion for Summary Judgment, Doc. 18, is

DENIED, the Commissioner’s decision is REVERSED, and this case is REMANDED for

further proceedings consistent with the Court’s rulings.

  I.   BACKGROUND

       A. Procedural History

       Plaintiff seeks judicial review of the final decision of the Commissioner denying her

deceased father’s application for Disability Insurance Benefits (“DIB”) under the Social Security

Act (“the Act”). Doc. 1 at 1. For ease of reference, the Court will refer to the decedent, Edward

Schiebel, as Plaintiff. Plaintiff filed for benefits in February 2013, ultimately claiming that he
became disabled on that date. Doc. 8-1 at 36-38. Because Plaintiff’s date last insured (“DLI”)

was September 30, 2014, Doc. 8-1 at 19; Doc. 8-1 at 277, the period under consideration for

purposes of his DIB application is from February 2013 through September 2014. Plaintiff’s

claims were denied at all administrative levels, and he now appeals to this Court pursuant to 42

U.S.C. § 405(g). Doc. 8-1 at 8-9; Doc. 8-1 at 17-24; Doc. 8-1 at 121-30; Doc. 8-1 at 158-59.

       B. Factual History1

       Plaintiff was 56 years old on his alleged onset of disability. Doc. 8-1 at 21; Doc. -1 at

155. He completed three years of college and had worked as a paralegal intermittently for 27

years. Doc. 8-1 at 35, 41, 46. In terms of his medical history, the record shows that Plaintiff

suffered from edema bilaterally, polycythemia, shoulder pain and diabetes, chronic obstructive

pulmonary disease, hypertension, and hyperlipidemia. Doc. 8-1 at 373-74; Doc. 8-1 at 418-19;

Doc. 8-1 at 509-10, 529. His DLI was September 30, 2014. Plaintiff passed away on October

14, 2015. Doc. 8-1 at 290.

       C. The ALJ’s Findings

       The ALJ held that Plaintiff had the severe impairments of congestive heart failure, COPD,

history of lung cancer, and degenerative joint disease. Doc. 8-1 at 19. After consideration of the

evidence, the ALJ determined that Plaintiff retained the residual functional capacity (“RFC”) to

carry out a limited range of light work. Doc. 8-1 at 24. The ALJ then concluded that Plaintiff

could still perform his past relevant work as a “court clerk.” Doc. 8-1 at 25-26.




       1
         Because Plaintiff’s medical condition does not factor directly into the Court’s decision,
   this portion of the order is abbreviated.
                                                     2
II. APPLICABLE LAW

       An individual is disabled under the Act if, inter alia, he is “unable to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment” which has lasted or can be expected to last for at least twelve months. 42 U.S.C. §

423(d)(1)(A). In determining whether an individual is disabled, the Commissioner uses a five-

step inquiry: (1) an individual who is working and engaging in substantial gainful activity is not

disabled; (2) an individual who does not have a “severe impairment” is not disabled; (3) an

individual who “meets or equals a listed impairment in Appendix 1” of the regulations will be

considered disabled without consideration of vocational factors; (4) if an individual is capable of

performing his past relevant work, a finding of “not disabled” must be made; (5) if an

individual’s impairment precludes him from performing his past work, other factors including

age, education, past work experience, and RFC must be considered to determine if any other

work can be performed. Wren v. Sullivan, 925 F.2d 123, 125 (5th Cir. 1991) (per curium)

(summarizing 20 C.F.R. §§ 404.1520(b)-(f), 416.920 (b)-(f)).

       Under the first four steps of the analysis, the burden of proof lies with the claimant.

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). If the claimant satisfies his burden under

the first four steps, the burden shifts to the Commissioner at step five to show that there is other

gainful employment available in the national economy that the claimant can perform. Greenspan

v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).

       Judicial review of the Commissioner’s decision is limited to whether the Commissioner’s

position is supported by substantial evidence and whether the Commissioner applied proper legal

standards in evaluating the evidence. Greenspan, 38 F.3d at 236; 42 U.S.C. §§ 405(g),

1383(C)(3). Substantial evidence is more than a scintilla, less than a preponderance, and is such



                                                      3
relevant and sufficient evidence as a reasonable mind might accept as adequate to support a

conclusion. Leggett, 67 F.3d at 564. Under this standard, the reviewing court does not reweigh

the evidence, retry the issues, or substitute its own judgment, but rather, scrutinizes the record to

determine whether substantial evidence is present. Greenspan, 38 F.3d at 236.

III. DISCUSSION

       Plaintiff argues that substantial evidence does not support the ALJ’s conclusion that he

could perform his past work as a “court clerk” because he never worked as a court clerk; rather,

the evidence demonstrates that he worked as a paralegal. Doc. 17 at 23. Plaintiff maintains that

his prior work as a paralegal does not constitute “past relevant work” within the meaning of the

regulations because at no time did he work for over two years as a paralegal and have earnings

that qualified as substantial gainful activity (“SGA”). Doc. 17 at 24-25.

       Defendant responds that the ALJ’s errant description of Plaintiff’s work as a “court

clerk” was a scrivener’s error and, in any event, “the ALJ properly found that Plaintiff could

perform his past relevant work as a paralegal” based on his RFC and the demands of his prior

work. Doc. 19 at 16-17. Defendant also contends that the court clerk job mistakenly cited by the

ALJ could serve as an alternate finding that Plaintiff could work in that capacity based on the

vocational expert’s testimony at the administrative hearing. Doc. 19 at 17-18. Plaintiff replies

that even assuming the ALJ’s error was a scrivener’s mistake − and what the ALJ really meant to

say was that Plaintiff could return to work as a paralegal − Plaintiff’s earnings as a paralegal did

not constitute SGA for long enough to be defined as past relevant work. Doc. 20 at 7.

       A disability applicant’s work history constitutes “past relevant work” only if (1) the

claimant performed the work within the last 15 years; (2) the work lasted long enough for the

claimant to learn how to perform the job; and (3) the work constituted SGA. 20 C.F.R. §§



                                                      4
404.1560(b)(1), 404.1565(a). A number of charts and regulations determine when a claimant’s

earnings rise to the level of SGA. 20 C.F.R. § 404.1574(b)(2). When the claimant’s monthly

earnings exceed a particular threshold for any given year, SGA is indicated. Id. If the claimant’s

monthly earnings do not exceed the threshold, a rebuttable presumption arises that the job is not

SGA and thus, by definition, is not past relevant work. Copeland v. Colvin, 771 F.3d 920, 925

(5th Cir. 2014).

       As an initial matter, Defendant cannot successfully maintain the position that the ALJ

“meant to say” in his opinion that Plaintiff worked as a paralegal, rather than as a court clerk.

The Court cannot affirm on this basis because “such reasoning is not present in the ALJ’s

decision, which is what this Court reviews.” Kneeland v. Berryhill, 850 F.3d 749, 761 (5th Cir.

2017) (rejecting argument that treating physician’s opinion may not conflict with the RFC if his

opinion were “interpreted in a certain way.”); see also Herrmann v. Colvin, 772 F.3d 1110, 1112

(7th Cir. 2014) (rejecting Commissioner’s argument that ALJ’s reference to wrong physician’s

name was a ‘scrivener’s error’ because, while this was possible, “we can’t assume it to be true on

the basis of the lawyer’s speculation.”); Dukes v. Colvin, No. 3:14-CV-173-BF, 2015 WL

1442988, at *4 (N.D. Tex. Mar. 31, 2015) (“In the context of social security cases, errors in ALJ

decisions have been excused as mere scrivener’s errors when the ALJ’s intent was apparent.”)

(citation omitted) (emphasis added).

       In the instant case, the ALJ’s intent to classify Plaintiff as a paralegal rather than as a

court clerk is far from apparent. While Plaintiff’s paralegal career and the possibility of him

transitioning to a court clerk were addressed by the vocational expert, Doc. 8-1 at 89-92, 97-99,

the ALJ made no mention in his opinion of Plaintiff being a paralegal and, instead, repeatedly

referred to Plaintiff’s past relevant work as a court clerk. Doc. 8-1 at 23-24.



                                                      5
       Even if the Court were inclined to adopt Defendant’s interpretation of the ALJ’s

description of Plaintiff’s past work, ultimately it would make no difference. Simply put,

Plaintiff’s work as a paralegal does not qualify as past relevant work for purposes of this

analysis. As noted above, the Commissioner only considers a claimant’s work performed within

the 15 years preceding his DLI. 20 C.F.R. § 404.1560(b)(1). Plaintiff’s DLI was September 30,

2014. Doc. 8-1 at 21, 277. Therefore, Plaintiff’s only pertinent work occurred between

September 30, 1999 and September 30, 2014.

       A paralegal is classified as having an SVP2 of seven, Doc. 8-1 at 62. An SVP of seven

requires the employee to perform the work for “over 2 years up to and including 4 years.” U.S.

Dep’t of Labor, Dictionary of Occupational Titles App. C, § 119.267-026 available at

https://www.oalj.dol.gov/PUBLIC/DOT/REFERENCES/DOTAPPC.HTM (last visited March

27, 2019). If an employee has not performed the work for the indicated length of time, the work

is not considered past relevant work.

       The evidence of record reflects that Plaintiff never earned SGA for more than two

consecutive years as a paralegal. See Doc. 8-1 at 277, 280-282 (reflecting that Plaintiff earned

SGA of $73,863.89 from 1999-2000); Doc. 8-1 at 277-80, 282 (reflecting that Plaintiff earned

SGA of $17,509 in 2005). In 2005, Plaintiff’s SGA earnings ceased and did not resume until

2010 when he engaged in SGA amounting to $32,076.00.3 Doc. 8-1 at 281. Consequently,




2
 SVP stands for Specific Vocational Preparation and is defined as the amount of time required
by a typical worker to learn the techniques, acquire the information, and develop the facility
needed for average performance in a specific job-worker situation.
https://occupationalinfo.org/appendxc_1.html#II. (last visited March 27, 2019).
3
 The Commissioner has published the threshold for SGA earnings for each year at
http://www.ssa.gov/oact/cola/sga.html (last visited March 27, 2019). In 1999, SGA earnings
were capped at $700.00 per month; in 2005 at $830.00 per month; and in 2010 at $1000.00 per
                                                     6
while Plaintiff collectively worked for over two years as a paralegal and, at times, the work

amounted to SGA, at no point did he both work for two consecutive years as a paralegal and earn

SGA. Thus, his employment as a paralegal does not constitute past relevant work as a matter of

law.

       Thus, Plaintiff met the first four steps of the sequential analysis, but the ALJ did not

reach step five and consider whether there was other gainful employment available in the

national economy that Plaintiff could perform before his DLI. Greenspan, 38 F.3d at 236. This

error was prejudicial because the ALJ might have reached a different conclusion had he known

that Plaintiff’s paralegal work was not SGA. For example, the ALJ might have found that

Plaintiff had transferable skills and could transition to a different type of job, but he did not

explicitly address that issue. Again, the Court declines to infer or guess what the ALJ meant to

do. Kneeland, 850 F.3d at 761; Dukes, 2015 WL 1442988, at *4. The Commissioner may

attempt to meet her step five burden on remand. Plaintiff is entitled to summary judgment.4




month. The parties do not dispute that Plaintiff’s relevant income exceeded these monthly
amounts.
4
  Plaintiff raised two other arguments on appeal that the Court need not address because the error
discussed above is sufficient to warrant reversal. Plaintiff may re-urge those arguments on
remand, however. 20 C.F.R. § 404.983 (providing that when a case is remanded from federal
court, the ALJ may consider any issues relating to the claim).


                                                       7
IV. CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Summary Judgment, Doc. 16, is

GRANTED, Defendant’s Motion for Summary Judgment, Doc. 18, is DENIED, the

Commissioner’s decision is REVERSED, and this case is REMANDED for further proceedings

consistent with the Court’s rulings.

       SO ORDERED on March 28, 2019.




                                                  8
